department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date of formation c state d program f llc g secretary h president director j dollars amount k dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c your stated purposes in part are to act and operate as a charitable_organization in lessening the burdens of government providing relief to the poor and distressed or underprivileged and promoting social welfare by health and wellness intervention to teach muscle management for a healthy back you teach muscle management with a program which detects muscle asymmetry and teaches therapeutic stretching exercises to heal chronically injured muscles and reduce back pain you teach core muscle exercises to tone the back muscles so that they can then be strengthened and conditioned to make the back healthy and more strain resistant f is a for-profit organization that holds the intellectual_property a program called d which you use for training purposes the program name d is also included in your name and is also an integral part of the name of f f will train the d instructors personal trainers and group exercise instructors which will work with your students in private you will teach students coaches and health teachers the d program the program teaches optimal therapeutic stretching techniques to rehabilitate core muscles of the back and neck and keeps muscle movement symmetrical g is your secretary and a paid consultant g president and a director g and h are brothers your treasurer is h’s sister one of your directors is a work associate of h you have one governing body member a director unrelated to the others is the individual that developed the d program h is your you provided what was purportedly your website address on your initial application the website has copyright at the bottom of each page it discusses the d program and indicates that it was information in the name of f designed to help people avoid needless reoccurring lower back pain upper back pain and shoulder and neck pain due to muscle strain years the website gives locations and times for private consultations and classes g wrote a book promoted by you and also for sale on the site later when asked about your website you said that it belongs to f the website states that f has been operational for almost ten years it further indicates that d was the first new scientific breakthrough for back pain in the for-profit company f is owned by h you said in your initial application that you will purchase books e- books and phone apps from f you later said that you own all rights to the intellectual_property and therefore will have direct control_over wholesale distribution per our request you provided clarification regarding this discrepancy you said that you will buy books e-books and apps from f at wholesale prices you further indicated that g owns the copyright and since his position on the board is secretary consultant he will be donating his royalties for intellectual properties to you you said you have a contract with g but you did not provide a copy you said that f has an exclusive license agreement with g you said you are not planning to interact with for- profit entities except f to purchase material for classes and managing online sales you further restated there will be no activities which benefit the for-profit entity the only benefit for f is that it will realize the possible cost reduction in buying teaching materials in larger quantities there will be no payments for services to f f will not be compensating h when he teaches for you when asked how you are distinguishable from f from the public’s perspective you indicated the non-profit customers will have a code to purchase materials at wholesale costs the website which you state belongs to f indicates that the classes are j dollars per class which includes the d program book dvd when asked about how much you will charge for classes you said class fees are k dollars which is more than the class offered by f according to their website you said the fee includes a book or e-book and a phone app the fee pays the instructor and includes the wholesale prices for the class material you said you are not collecting fees at this time h has been teaching classes through f and promoting the book that was written by g when asked for a list of duties for each compensated individual including the number of hours each individual works for both you and any other entity you said that h will be managing both f and you g is a consultant for both organizations there are no other individuals working for both you and f the details we requested regarding the hours worked and duties performed were not provided letter rev catalog number 47630w additionally when asked what portion of f’s overall revenue would be received through your activities you said that the percentage of the for-profit’s overall sales are going to be determined by how many schools and other non-profit organizations purchase classes and materials when asked if you share a physical space address or employees with any for-profit organizations you said i work out of my home at the present time in the future there will need to be employees and instructors working for both the llc and non-profit no other information was provided you said the wholesale prices of the materials are about half of the regular general_public price the wholesale price is the amount you will pay to obtain the materials for resale when asked for the price that you will pay for materials that will be purchased from f you did not submit this information in your initial application you stated that you plan on seeking funds through email personal and website solicitations as well as foundation and government grants you provided projected financial data with your initial application which included compensation_for g and h for the first two years of your operations you project that of your total revenue will be used to compensate g and h you anticipate that your revenue will double in your third year of operations and that of that revenue will be used to compensate g and h with another being allocated for an additional instructor we requested a specific breakdown of each type and amount of revenue you have received since your formation and that you plan to receive to this request you replied the non-profit will be soliciting grant money to teach firefighters police officers school personnel and school athletic teams no additional information was provided law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides an applicant must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as letter rev catalog number 47630w designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_80_287 1980_2_cb_185 involved a nonprofit lawyer referral service that arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities were directed toward assisting individuals in obtaining preventive or remedial legal services and as such were not specifically designed to confer a charitable benefit on the community although the lawyer referral service provided some public benefit a substantial purpose of the program was promotion of the legal profession revproc_2016_5 provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 477_f2d_340 4th cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a nonprofit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion that the organization did not qualify as an organization described in sec_501 of the code 74_tc_531 provides that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws further in the absence of such disclosure the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of section c in church by mail inc v commissioner t c memo affd 765_f2d_1387 9th cir the court upheld that an organization operated for the substantial non-exempt purpose of providing a market for a for- profit corporation was not exempt under sec_501 of the code in this case a non-profit organization was formed to promote religion through the distribution of printed religious messages the non-profit letter rev catalog number 47630w organization was related to a for-profit corporation that provided the printing and mailing services for the non- profit organization the for-profit corporation also provided similar services to others as part of its normal commercial operations the court determined that the non-profit organization was operated for the non-exempt purpose of providing a market for the for-profit corporation’s services and that this non-exempt purpose would preclude exemption under sec_501 of the code in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that conducted continuing medical education tours the petitioner had three trustees mr helin who was a shareholder and the president of h c tours a for profit travel agency mr regan an attorney and a third director who was ill and did not participate the petitioner used h c tours exclusively for all travel arrangements there is no evidence that the petitioner ever sought a competitive bid the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for- profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively within the meaning of sec_501 even if it furthers other exempt purposes the court found that a substantial purpose of the applicant's operations was to increase the income of h c tours h c tours benefits from the distribution and production of brochures which solicit customers for tours arranged by h c tours in new dynamics foundation v united_states fed ci fed ci the u s court of federal claims held that the service properly denied tax exempt status under sec_501 to a nonprofit corporation that was organized to promote and contribute to charitable causes in reaching this conclusion the court stated it is well-accepted that in initial qualification cases any gaps in the administrative record are resolved against the applicant adding that courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive application of law you are not described in sec_501 of the code or sec_1_501_c_3_-1 because you fail the operational_test specifically the facts show you are not operated exclusively for sec_501 purposes but for the substantial non-exempt purpose of facilitating sales for the benefit of your governing body members g and h you are not operated exclusively for an exempt_purpose as described in sec_1_501_c_3_-1 operating for the benefit of private parties such as g and h constitutes a substantial non-exempt purpose as illustrated in old dominion the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 ii you are similar to the organization described in international postgraduate medical foundation the majority of your board is related h owns the related for-profit entity f and g is the author of the materials promoted by you h and g benefit substantially from the manner in which your activities are conducted like the organization described in this case you are not operated exclusively for exempt purposes within the meaning of sec_501 your activities inure to the benefit of g and h as described in sec_1_501_c_3_-1 g and h are both compensated and their salaries consume a large portion of your revenue prior to your formation f would sell the books e-books and apps to the general_public for a certain price you letter rev catalog number 47630w were formed to purchase those materials from f and resell them to those interested in your programs g is the author of the book holds the copyright and is the one that designed the d program your promotion of the d program which benefits g and h directly creates inurement which causes you be precluded from exemption under sec_501 of the code like the organization described in revrul_80_287 your activities directly promote and facilitate the sale of products by a for-profit organization you are similar to the organization in est of hawaii because you are dependent on one for-profit entity f for your operations without the materials you purchase from f you would have no program you are similar to church by mail because you provide a market for the for-profit business and you are promoting the for-profit business according to better business bureau a single non-exempt purpose will destroy exemption you have a substantial non-exempt purpose of promoting the d program through the purchase of books e-books and apps from the related for-profit entity precluding you from exemption you are marketing the same program d as the for-profit f you serve the same purpose as f provide the same educational_services have a very similar name and share a website with f you and f are virtually indistinguishable in fact you indicated the only difference between you and f from the public’s perspective is that the individuals buying materials through you get a discount code to use at checkout we asked for specific details regarding your activities and financial data to which you provided vague generalities some contradictory information and to some of our specific requests your response was silent an organization has the burden_of_proof to describe its activities to sufficient detail to permit the service to determine whether it meets the definition of the code section under which exemption is sought as explained in bubbling well when details regarding financial data and activities are sought and the organization does not provide that information the logical inference is that if the requested information was provided the organization would not qualify for exemption in addition new dynamics explains that in initial application cases any gaps in the administrative record are resolved against the applicant especially in cases where the applicant fails to provide evidence concerning its operations or where the evidence is vague or inconclusive you have failed to fully describe all of your activities in which you expect to engage including the standards criteria procedures or other means planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures as required by revproc_2016_5 therefore you are not entitled to exemption under sec_501 of the code your position you feel you qualify for exemption since none of the directors or officers will receive financial benefits outside of a salary for services rendered you will buy self-published teaching materials and resources wholesale directly from the publisher you also state that the phone apps and e-books will have a code that allows students and teachers to download the products at wholesale costs you also stated that back pain is the number one cause of disability in the world h personally instructs the d program at schools in health classes and the physical education department and teaches patients at a medical clinic this educational program has the potential to help many individuals develop a healthy back for life and prevent needless suffering and economic loss letter rev catalog number 47630w our response to your position you were formed to promote the business of f and to promote a book written by g h owns f and you will be purchasing books e-books and apps from f both g and h are benefiting substantially from the promotion and sale of the books e-books and apps that will be purchased f conclusion you do not qualify for exemption under sec_501 of the code because you fail the operational_test you conduct activities which are indistinguishable from the for-profit’s activities your activities further substantial non-exempt purposes and cause inurement to g and h additionally you failed to provide the details we requested regarding your activities therefore you are not exempt under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a letter rev catalog number 47630w basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
